Name: 92/549/EEC: Council Decision of 16 November 1992 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international affairs;  cooperation policy
 Date Published: 1992-12-02

 Avis juridique important|31992D054992/549/EEC: Council Decision of 16 November 1992 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic Official Journal L 352 , 02/12/1992 P. 0021 - 0021COUNCIL DECISION of 16 November 1992 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic (92/549/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament(1) , Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Syrian Arab Republic should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Econonmic Community and the Syrian Arab Republic is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21 of the Protocol(2) . Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 16 November 1992. For the Council The President J. GUMMER (1) Assent delivered on 28 October 1992 (not yet published in the Official Journal). (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.